Citation Nr: 1027553	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, status 
post automatic implantable cardioverter/defibrillator (AICD) 
implant.  

2.  Entitlement to an increased rating for discogenic 
degenerative changes thoracolumbar spine, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and October 2008 decisions rendered by 
the Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the October 2005 decision, the RO 
denied an evaluation in excess of 20 percent for the Veteran's 
service-connected thoracolumbar spine disability.  In the October 
2008 decision, the RO denied the claim for service connection for 
a heart disability, manifested primarily by cardiomyopathy.  

In April 2010, the Veteran and his spouse testified before the 
undersigned during a hearing held at the RO.  A transcript of the 
proceeding is of record.  At the conclusion of the hearing, the 
Board left the record open for a period of 30 days in order to 
allow the Veteran an opportunity to obtain additional relevant 
evidence.  While no additional evidence was received, the Veteran 
did submit a waiver of initial RO review of evidence submitted 
subsequent to the RO's issuance of the statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board finds that additional development is required prior to 
an adjudication of the claims on the merits.  

Initially, with respect to the claim for service connection for a 
heart disability, during the hearing before the undersigned, the 
appellant stated that he received Social Security disability 
compensation for his heart condition.  In addition, he stated 
that his physician, Dr. Wilmer sent a letter to the Social 
Security Administration advising them of a possible relationship 
between a current heart disability and the Veteran's active 
military service.  See Hearing Transcript at 12-13.  The Board 
allowed the Veteran time following the hearing to obtain the 
records but he did not provide them.  

Despite such fact, the Board may not ignore these potentially 
relevant records as they may assist the Veteran in substantiating 
his claim for VA benefits.  In this respect, when VA is put on 
notice of the existence of SSA records which have the reasonable 
possibility of substantiating the Veteran's claim for benefits, 
as here, it must seek to obtain those records before proceeding 
with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 
2010).  As part of its duty to assist, the VA must make as many 
requests as are necessary to obtain relevant records from Federal 
departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Accordingly, on remand, the RO must 
attempt to obtain the Social Security disability determination 
records.   

Additionally, during the hearing, the Veteran contended that his 
current heart condition was aggravated by his service-connected 
back disability.  To date, while the Veteran has been provided an 
initial notice from VA outlining the general criteria for service 
connection, he has not been provided notice as to the information 
or evidence necessary to substantiate a claim based on secondary 
service connection.  As such, while this matter is in remand 
status, the Veteran should be provided additional notice, to 
include notice of the pertinent regulation, 38 C.F.R. § 3.310.  
38 U.S.C.A. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2004).

The Board notes that the Veteran has not been afforded a VA 
examination with respect to the service connection claim.  The 
Court has held that VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, at 83.

At present, the third prong of McLendon has yet to be met.  
However, if, upon remand additional evidence is received which 
suggests a possible relationship between the Veteran's heart 
condition to service or to a service-connected disability, he 
should be provided an examination.  

Turning to the claim for an increased rating for service-
connected discogenic degenerative changes of the thoracolumbar 
spine, during the hearing the Veteran asserted that the 
disability had increased in severity since the most recent June 
2009 VA examination.  Specifically, the Veteran reported that the 
back condition resulted in numbness, tingling, and pain radiating 
into his lower extremities.  See Transcript at 17.  In addition, 
he reported that he had just seen a doctor for reports of loss of 
bowel control secondary to the back disability.  He stated that 
he had been prescribed bed rest for approximately two weeks.  In 
addition, he stated that he was seen in the Emergency Room at the 
hospital approximately twice a month due to complaints of severe 
back pain.  See Transcript at 20-21.  

The Board notes that when the Veteran underwent a VA examination 
in June 2009, he denied any numbness, paresthesias, or fecal 
incontinence.  In addition, to the extent that the Veteran has 
these symptoms today, reports of such are not found in the 
associated VA outpatient treatment records.  

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Appellants, such as the Veteran are competent to describe 
symptoms they experience.  The Board is concerned that the 
Veteran did not report the more severe symptoms he described at 
his personal hearing to the examiner during the June 2009 VA 
examination or during regular treatment at the VA medical center.  
The Board does not find, however, the Veteran's current 
statements incredible.  If as he suggests, he was recently 
treated for increased back symptoms, including neurological 
symptomatology, he should be afforded an opportunity to submit 
those records.  In addition, since these matters are being 
remanded for other reasons, while on remand, the Veteran should 
be afforded a VA neurological examination, to include 
electromyography (EMG) testing, if appropriate, to determine if 
he has separately compensable neurologic residuals of his 
service-connected low back disability.  See generally, 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.  

Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.  Contact the SSA and obtain a copy of that 
agency's decision concerning the Veteran's 
claim for disability benefits, including any 
medical records used to make the decision.  
All actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, if 
they cannot be located or no such records 
exist, a memorandum of unavailability should 
be associated with the claim's files and the 
Veteran and his attorney should be provided 
with a copy of the memorandum.  

2.  The Veteran must be contacted in writing 
and, consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009), he must be 
notified of the information and evidence 
needed to substantiate his claim for service 
connection for cardiomyopathy, status post 
automatic implantable 
cardioverter/defibrillator (AICD) implant, to 
include as secondary to service-connected 
discogenic degenerative changes of the 
thoracolumbar spine, to include notice of the 
amendment to 38 C.F.R. § 3.310, finalized as 
of October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  

He should be asked to identify any additional 
relevant evidence in support of his claim.  
Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.  

3.  Obtain any VA outpatient treatment 
records for the period from February 2010 to 
present.  All actions to obtain the requested 
records should be documented fully in the 
claims files.  Because these are Federal 
records, if they cannot be located or no such 
records exist, a memorandum of unavailability 
should be associated with the claim's files 
and the Veteran and his attorney should be 
provided with a copy of the memorandum.  

4.  Arrange for the Veteran to undergo VA 
orthopedic and neurological examinations to 
determine the current degree of disability of 
his service-connected discogenic degenerative 
changes of the thoracolumbar spine.  Prior to 
the examination, the claims folders must be 
made available to the examinesr for review.  
A notation to the effect that this record 
review took place must be included in the 
report of the examiners.  

a.	As to the orthopedic examination, range-
of-motion studies should be conducted.  
Among other findings, all functional 
losses due to pain, weakness, 
fatigability, etc., should be equated to 
additional limitation of motion (beyond 
that shown clinically).  38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The duration and 
frequency of any physician-prescribed 
periods of bed rest due to the back 
disability should also be noted.  

b.	As to the neurological examination, the 
examiner should provide opinions as to the 
following:  

i.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran has neurologic symptoms?  

ii.  If he does have neurologic symptoms, 
is it at least as likely as not (i.e., at 
least a 50 percent probability) that it is 
due to his service-connected discogenic 
degenerative changes of the thoracolumbar 
spine?  

iii.  If he does have neurologic symptoms, 
is it at least as likely as not (i.e., at 
least a 50 percent probability) that it is 
aggravated by his service-connected 
discogenic degenerative changes of the 
thoracolumbar spine?  

iv.  If neurologic symptoms are found to 
be aggravated by his service-connected 
thoracolumbar spine disability, the 
examiner should, to the extent possible, 
describe the baseline level of the 
neurologic symptoms prior to any such 
aggravation by the service-connected 
thoracolumbar spine disability.

v.  If he does have neurologic symptoms 
due to or aggravated by his service 
connected thoracolumbar spine disability, 
all neurologic symptoms should be 
identified and the nerve(s) affected or 
seemingly affected by any disc syndrome 
should be identified.  An EMG study, if 
deemed appropriate, should be ordered.  

vi.  If he does have neurologic symptoms 
due to or aggravated by his service 
connected thoracolumbar spine disability, 
impairment for each nerve identified 
should be described as causing mild, 
moderate, moderately severe, or severe 
incomplete paralysis. 

c.	As to the Veteran's claims regarding loss 
of bowel control secondary to his 
discogenic degenerative changes 
thoracolumbar spine, the examiners should 
provide opinions as to the following:  

i.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran has loss of bowel 
control?  

ii.  If he does have loss of bowel 
control, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is due to his service-connected 
discogenic degenerative changes of the 
thoracolumbar spine?  

iii.  If he does have loss of bowel 
control, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is aggravated by his service-
connected discogenic degenerative changes 
of the thoracolumbar spine?  

iv.  If loss of bowel control is found to 
be aggravated by his service-connected 
thoracolumbar spine disability, the 
examiner should, to the extent possible, 
describe the baseline level of the loss of 
bowel control prior to any such 
aggravation by the service-connected 
thoracolumbar spine disability.

v.  If he does have loss of bowel control 
due to or aggravated by his service 
connected thoracolumbar spine disability, 
the examiner should thereafter quantify 
the extent of his adverse symptomatology 
using the appropriate AMIE worksheet.

Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim. 

Note 2:  In providing an answer to the above 
question, the examiner is advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

5.  If and only if additional evidence 
submitted indicates that a current heart 
disability may be associated with either the 
Veteran's period of active military service 
or with his service-connected discogenic 
degenerative changes of the thoracolumbar 
spine then schedule him for a VA heart 
examination.  Prior to the examination, the 
claims folders must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached in the 
examination report.  The examiner should 
offer opinions as to the following:  

a.	Is it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any heart disability 
is related to active military service.  

b.	Is it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any heart disability 
is due to service-connected 
thoracolumbar spine disability?  

c.	Is it is at least as likely as not that 
a current heart disability is aggravated 
by service-connected thoracolumbar spine 
disability?  

d.	If a heart disability is found to be 
aggravated by a service-connected 
thoracolumbar spine disability, the 
examiner should, to the extent possible, 
describe the baseline level of the heart 
disability prior to any such aggravation 
by the service-connected thoracolumbar 
spine disability.

Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim. 

Note 2:  In providing an answer to the above 
question, the examiner is advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

6.  The RO should thereafter reconsider the 
issues on appeal in light of all information 
or evidence received.  If any benefit sought 
is not granted, the Veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

